  Case 10-43794       Doc 59   Filed 08/16/21 Entered 08/16/21 12:19:21             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    10-43794
Jacqueline Scott                             )
                                             )                Chapter: 13
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )
               Debtor(s)                     )

                ORDER GRANTING MOTION FOR LEAVE TO FILE A REPLY

       This matter coming before the court on the debtor's motion for leave to file a reply in support of
her application for payment of unclaimed funds, due notice having been given, and the court being fully
advised, IT IS HEREBY ORDERED:

  The motion is granted. Reply is due on or before August 30, 2021.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: August 16, 2021                                             United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
